In a negligence action by the infant plaintiff to recover damages for personal injuries sustained when he fell into a “window well” on defendants’ premises, and by his father to recover damages for medical expenses and loss of services, defendants appeal from a judgment of the Supreme Court, Queens County, entered March 7, 1961, upon a decision of the court in favor of plaintiffs, after a nonjury trial. Judgment affirmed, with costs. No opinion. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.